DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,9-10 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2019/0205722) in view of Keenan et al (US 2019/003941 A1).

Regarding claims 1,9 and 11 Hong et al teaches a tag unit 100; a pliable protective layer [0023][0066][claim 12] provided on two opposite sides of the tag unit 100; and a vulcanizable bonding layer [0033][0054] provided on one or each of the two opposite sides of the pliable protective layer [0023][0066][claim 12] to bond the UID tag 100 tightly to the tire [abstract] during a vulcanization process [0023][0034] ; wherein the tag unit 100 comprises a circuit substrate provided with an antenna circuit 102. Hong et al does not explicitly teach a flexible (disc shaped / or rectangular) integrated circuit (IC) chip electrically connected to the antenna circuit. Keenan et al teaches a rubberized RFID tag structure 110 that comprises a flexible (disc shaped / or rectangular)  integrated circuit (IC) chip 164 electrically connected to an antenna circuit 166 168.
	It would have been obvious to a person having ordinary skill in the art of vulcanized tag and / or sensor for tires at the time the invention was made to modify the tag structure as taught by Hong et al to include an integrated circuit (IC) chip electrically connected to the antenna circuit as taught by Keenan et al for the purpose of forming an integrated electronics assembly that is fully securely integrated and /or bonded to a tire.

Regarding claims 10 and 19 Hong et al teaches the vulcanizable bonding layer [0033][0054] is provided with a positioning adhesive layer at each of two opposite ends so that the tag unit 100 is attached to a predetermined bonding position on a tire via the positioning adhesive layers.

Allowable Subject Matter

3.	Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2, 12, 5 and 15, the cited pertinent art does not anticipate nor render obvious a tag unit for a tire comprising a tag unit provided with at least two partially overlapping signal amplification plates on one side. 

Claims 3-4, 6-8 and 12-18 are objected to due to their dependency of claim 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20210098858 A1 RADIO-FREQUENCY TRANSPONDER FOR TIRE
US 20210019590 A1 RADIOFREQUENCY TRANSPONDER FOR TIRE
US 20200070598 A1 METHOD FOR MANUFACTURING A PATCH EQUIPPED WITH A RADIOFREQUENCY TRANSPONDER AND TIRE COMPRISING SUCH A PATCH
US 20180080795 A1 VEHICLE POSITIONING WITH RFID TAGS

US 20080020516 A1 Method for Attaching Ic Tag, Article with Ic Tag Attached, and Ic Tag
US 10486477 B2 Rubber coating for electronic communication module, electronic module containing same, and related methods
US 20020174925 A1 Electronic monitoring device and patch assembly
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856